Filed 9/11/15 P. v. Saldana CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078305

         v.                                                                     (Super. Ct. No. CRF111630)

SILVERIO SALDANA,

                   Defendant and Appellant.




         Appointed counsel for defendant Silverio Saldana asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result
in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         During a parole search, defendant was found in possession of a scale and a
cigarette package containing five baggies of methamphetamine. (People v. Saldana
(Jan. 8, 2015, C074302) [nonpub. opn.] slip opn. at p. 3.) A jury convicted defendant
of possession of methamphetamine for sale. (Health & Saf. Code, § 11378.)



                                                             1
(Saldana, at p. 4.) The trial court sustained two strike allegations and sentenced
defendant to 25 years to life. (Ibid.) Defendant appealed, and we affirmed his
conviction. (Id. at p. 1.)
       Following the affirmance of his conviction on appeal, defendant filed a petition
for resentencing pursuant to Penal Code section 1170.18. The trial court denied the
petition because possession of methamphetamine for sale had not been changed to a
misdemeanor and therefore was not subject to Penal Code section 1170.18 resentencing.
Defendant appealed the denial of his petition for resentencing.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case
and asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel
of the right to file a supplemental brief within 30 days of the date of filing the opening
brief. More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         MAURO                 , J.


We concur:


      RAYE                   , P. J.


      DUARTE                 , J.



                                              2